Citation Nr: 1007374	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-35 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to July 
1970.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision issued in March 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.

In November 2009, the Veteran testified at a hearing before 
the undersigned, via video-conference, and in October 2005, 
he testified before a Decision Review Officer (DRO), sitting 
at the RO.  Transcripts of these hearings are associated with 
the claims file.

The Board notes that the undersigned, at the Veteran's 
request, allowed 30 days from the date of his hearing for him 
to submit additional evidence.  To this date, no further 
evidence has been received.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.
 

REMAND

Although cognizant of the delay that will result, the Board 
finds that a remand is necessary for further development of 
the claim.  Specifically, the Board determines that further 
efforts should be made to verify the Veteran's claimed 
stressors.

The Veteran's administrative personnel records show that he 
was stationed in Vietnam between July 1969 and November 1969 
and then transferred to Japan.  Although the Veteran has 
stated he was eligible for the Purple Heart, the Board 
observes that the Veteran's service records are devoid of 
award or recognition related to combat experience.  However, 
at his November 2009 hearing, he testified that he was at a 
fire base in Cho Lon between September and November 1969 and 
that the base received mortar shells in early September 1969, 
after a cease fire.  He also stated that the base received 
incoming fire twice with American and South Vietnamese 
sustaining wounds in the attacks during his time there.  
Prior to certification, the RO reviewed and summarized the 
Veteran's stressors and determined that the detail provided 
by the Veteran was insufficient to allow for formulation of a 
request for corroboration by the U.S. Army and Joint Services 
Records Research Center (JSRRC, formerly CURR, Center for 
Unit Records Research).  However, the Veteran's testimony 
supplies a narrow enough time frame to allow unit records to 
be searched for verification of the attacks he described.

Additionally, although administrative records for the 
Veteran's service have been obtained, his complete service 
personnel file would be helpful in ascertaining his duties 
while stationed in Vietnam.  Therefore, a remand is required 
so that VA may fulfill its duty to assist in obtaining 
outstanding, relevant records. 

Finally, the Veteran should be afforded a VA examination in 
order to assess the appropriate diagnoses for his psychiatric 
symptoms and whether his symptoms, regardless of associated 
diagnosis, are a result of any verified stressor or are 
otherwise related to his military service.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (per curiam) (holding that 
when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled).

Accordingly, the case is REMANDED for the following actions:

1.	Request the Veteran's complete service 
personnel file from all appropriate 
sources.

2.	Review the Veteran's claimed statements 
and testimony for details of claimed 
stressors and request corroborating 
information from JSRRC, to the extent 
possible, based on that review.

3.	All requests and responses to the above 
requests, positive and negative, should 
be associated with the claims file.

4.	Schedule the Veteran for a VA 
examination in order to ascertain the 
existence and etiology of any acquired 
psychiatric disorder.  The claims file 
should be available for review by the 
examiner, and the examination report 
should reflect that such review 
occurred.  Upon review of the record 
and examination of the Veteran, the 
examiner should opine as to the 
following:

Is it at least as likely as not that 
any diagnosed acquired psychiatric 
disorder is a result of a verified in-
service stressor or is otherwise a 
result of the Veteran's military 
service?

A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.  

5.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the May 2009 
supplemental statement of the case.  If 
the claim remains denied, the Veteran 
and his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JASON R. DAVITIAN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


